Citation Nr: 0823605	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  02-10 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD), currently rated as 30 
percent disabling. 

2.  Entitlement to an increased rating for a shell fragment 
wound in the left foot with a retained body in Muscle Group 
X, currently rated as 10 percent disabling.   

3.  Entitlement to an increased rating for a shell fragment 
wound in the right leg with a moderate injury to Muscle Group 
XI, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In a 
March 2002 decision, the RO granted service connection for 
PTSD, assigning a 30 percent disability rating; and continued 
10 percent ratings each for a shell fragment wound in the 
left foot with a retained body in Muscle Group X, and for a 
shell fragment wound in the right leg with a moderate injury 
to Muscle Group XI.  The veteran appealed the ratings.  

In February 2007, the Board remanded the case for medical 
examination and an opinion.  The requested development has 
been accomplished and the Board proceeds with its review of 
the appeal.  


FINDINGS OF FACT

1.  Prior to the veteran's hospitalization on January 8, 
2004, his service-connected PTSD was manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal).  

2.  As of his hospital admission on January 8, 2004, the 
veteran's service-connected PTSD was manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as being depressed and 
isolated, having sleep problems with nightmares, experiencing 
paranoia, being hypervigilant, having anxiety, experiencing 
flashbacks, having difficulty controlling anger, and having 
intrusive thoughts, and exhibiting a depressed mood and 
anxious affect; all resulting in difficulty in establishing 
and maintaining effective work and social relationships.  

3.  The service-connected shell fragment wound in the left 
foot with a retained body in Muscle Group X, is manifested by 
a small retained metal fragment, without evidence of muscle 
loss or impairment of muscle function.  

4.  The service-connected shell fragment wound in the right 
leg with injury to Muscle Group XI, is manifested by a small 
retained metal fragment in the soft tissues behind the knee, 
a 6 inch surgical scar near the upper lateral part of the leg 
and a small-muscle hernia in the fascia.  There are no 
adhesions or impairments in the functioning of joints, 
muscles or tendons.    


CONCLUSIONS OF LAW

1.  Prior to January 8, 2004, the criteria for a rating in 
excess of 30 percent were not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including 
§ 4.7 and Code 9411 (2007).  

2.  As of January 8, 2004, the criteria for a 50 percent 
rating, and not in excess thereof, for PTSD, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 9411 (2007).  

3.  The criteria for a rating in excess of 10 percent for a 
shell fragment wound in the left foot with a retained body in 
Muscle Group X, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.55 and Code 5310 (2007).  

4.  The criteria for a rating in excess of 10 percent for a 
shell fragment wound in the right leg with a moderate injury 
to Muscle Group XI, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.55 and Code 5311 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in February 2007 that fully 
addressed all notice elements and was sent before the claim 
was readjudicated by way of a supplemental statement of the 
case in January 2008.  The letter informed the appellant of 
what evidence was required to substantiate the claims and of 
the appellant's and VA's respective duties for obtaining 
evidence.  

The information required by the United States Court of 
Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), was not furnished until January 
2008.  Nevertheless, the veteran was not prejudiced.  In 
granting service connection, the RO assigned the date the 
claim was received as the effective date and that is the 
earliest possible effective date provided by law.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b).  The veteran had 
actual knowledge of his right to appeal for a higher rating 
and he did so.  

Duty to Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA clinical 
records, as well as medical examination reports and medical 
opinions.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Ratings

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

PTSD, Currently Rated as 30 Percent Disabling

The General Rating Formula for Mental Disorders, including 
PTSD, is:                        

*	Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own 
name...............................................................................
......100 percent; 
*	Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.............................................................70 
percent; 
*	Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.........................................................50 percent; 
*	Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent 
events)..............................................................................30 
percent; 
*	Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by 
continuous 
medication.....................................................
............................10 percent; 
*	A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous 
medication.......................................................
...0 percent. 
38 C.F.R. § 4.130, Code 9411.  

In March 2002, the RO granted service connection for PTSD and 
assigned a 30 percent rating.  In his appeal, the veteran 
responded that the RO should have given greater weight to GAF 
scores of 40 on outpatient examination, and 40 and 50 on 
hospitalization, than to the 61 on the compensation 
examination.  The global assessment of functioning (GAF) is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  

A GAF from 61 to 70 indicates some mild symptoms, (e.g., 
depressed mood and mild insomnia); or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF from 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks); or moderate difficulty in social, 
occupational, or school functioning (e.g. few friends, 
conflicts with co-workers).  A GAF of 41 to 50 is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting); or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  DSM-IV, at 32; 
and see Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

Review of the record shows that while the RO may not have 
accorded the lower GAF scores the weight the veteran felt 
they should have, this evidence is in the record and was 
considered by the RO.  

The veteran was hospitalized at a VA Medical Center in 
October 2001.  The GAF was 40 on admission and 50 on 
discharge.  Diagnoses were opiate dependence, alcohol abuse, 
and substance induced mood disorder.  His physical problems 
were chronic headaches and right rib tenderness.  
Psychosocial and environmental problems were homelessness, 
unemployment, and interpersonal problems.  There is no 
indication in the hospital report that PTSD played any role 
in this hospitalization.  The use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation is to be 
avoided.  38 C.F.R. § 4.14 (2007).  Thus, the GAF scores 
related to the veteran's substance abuse and the October 2001 
hospitalization is not a basis for increased compensation.  

The veteran had an extensive psychosocial assessment in 
January 2002.  He complained of sleep dysfunction and 
frightening dreams at night.  He reported waking scared and 
in a sweat.  He had a long history of heroine and alcohol 
use, although he had been free of them for 120 days.  He had 
a hard time keeping a job because of sleep problems and he 
had difficulty sticking to any project.  Mental health status 
findings were that the veteran was alert, oriented, coherent, 
and organized.  There were no delusions or hallucinations.  
There was no evidence of suicidal or homicidal ideation.  He 
expressed motivation for PTSD treatment.  The examiner 
diagnosed PTSD as well as polysubstance dependence in partial 
remission.  The GAF was 40.  Since the examiner did not 
distinguish the effects of the PTSD from those of the non-
service-connected substance abuse and the objective mental 
health status findings were essentially normal, this GAF 
score does not provide evidence that a higher rating is 
warranted.  

The veteran had an initial evaluation for PTSD in January 
2002.  His history was reviewed.  He had worked for a 
railroad, heating and cooling company, and in construction.  
He had been fired from several jobs due to increased 
tardiness and absences.  He currently had been working for a 
construction company part-time for 2 weeks.  He discussed his 
combat experiences.  His current symptoms included recurrent 
distressing recollections of events in Vietnam, recurrent 
distressing dreams, feelings of detachment and estrangement 
from others, difficulty managing feelings of guilt, 
difficulty falling and staying asleep, hypervigilence, and an 
exaggerated startle response.  Legal entanglements were 
detailed.  His long history of substance abuse included 
heroin, alcohol, and cocaine, but he maintained sobriety 
since September 2001.  He reported a depressed mood, 
concentration problems, insomnia, chronic fatigue, loss of 
interest in being with others, difficulty trusting people, 
and nightmares associated with Vietnam.  

On mental status examination, the veteran was found to be 
oriented.  Insight appeared to be fair.  Formal operational 
judgment and problem solving skills appeared fair to good.  
Objectively, he was cooperative and alert.  He was somewhat 
untidy in appearance.  He had a pleasant facial expression, 
erect posture, and normal gait.  Motor activity was grossly 
within normal limits.  Speech was spontaneous and progressed 
unremarkably.  His mood was normal and his affect was 
appropriate.  Perception appeared normal.  He was alert and 
oriented.  Memory was largely unimpaired.  General knowledge 
was consistent with his education.  His industrial 
adaptability seemed fair to good.  Diagnoses were combat 
related PTSD (chronic) and polysubstance dependence (in 
partial sustained remission).  The GAF was 61.  The veteran 
argues that this GAF score dos not reflect the extent of his 
disability, but does not identify any defect in the report or 
underlying examination.  Review of the report shows that it 
reflects a very thorough and detailed examination.  The GAF 
score of 61 is consistent with the essentially normal 
objective findings on the examination, so the Board finds no 
reason not to accept this competent medical opinion as to the 
extent of the functional impairment.  

The subsequent clinical notes reflect mild abnormalities.  In 
February 2002, the veteran's mood was dysphoric and no other 
abnormalities were noted.  In March 2002, he reported 
episodic flashbacks and trouble falling asleep and staying 
asleep.  Objective findings were normal, with a euthymic 
mood.  The diagnoses were depressive disorder, not otherwise 
specified (NOS), alcohol dependence, opioid dependence and 
PTSD.  The GAF was 60.  In April 2002, the veteran told of a 
recent argument with his employer and moving due to an 
electrical fire in his home.  Mental status findings were 
normal except for an anxious mood.  The assessment was 
adjustment disorder with anxiety, opioid dependence in early 
remission, alcohol abuse in full remission, and PTSD.  The 
GAF was 60 to 51, moderate symptoms.  

The veteran returned a week later, in April 2002, reporting 
that he was depressed.  Stressors included moving, financial 
troubles, and conflict with his employer.  His sleep was 
poor.  He reported nightmares of his experiences in Vietnam.  
On mental status examination, his mood was mildly depressed 
with a reactive affect.  Thought content was positive for 
nightmares.  There were guilt feelings.  Diagnoses were 
opiate dependence and alcohol abuse, in early full remission; 
depressive disorder, not otherwise specified; and PTSD.  
There was no opinion as to a GAF score.  

In July 2002, the veteran reported that he was very stressed 
and depressed about his lack of employment.  He felt anxious 
and ready to explode.  He was preoccupied by a lack of sleep.  
He had seen a Vietnam related movie, which exacerbated his 
dreams and disrupted his sleep.  On mental status 
examination, his mood was depressed with a reactive affect.  
There were no other objective findings or assessment of 
functional impairment.  

A psychiatric progress note, dated in December 2002 shows the 
veteran had remained clean and sober.  He was in a work study 
program.  He still had a disturbed sleep pattern.  Mental 
status findings were normal with a euthymic mood.  The 
assessment was opiate dependence in full sustained remission 
and PTSD.  There was no assessment of functional impairment.  

A March 2003 psychiatric progress note, reflects that the 
veteran felt more stressed.  He enjoyed his work at the Vet 
Center, but found school work hard.  Mental status findings 
were normal with a euthymic mood.  The assessment was opioid 
dependence and PTSD.  The GAF was 65.  

On January 8, 2004, the veteran was hospitalized at a VA 
medical center for inpatient treatment of his PTSD.  He 
complained of being depressed, isolating himself, having 
sleep problems with nightmares, experiencing paranoia, being 
hypervigilant, having anxiety, experiencing flashbacks, 
having difficulty controlling anger, and having intrusive 
thoughts.  He had used alcohol a week earlier and snorted 
cocaine 4 days earlier.  On mental status examination, he had 
a depressed mood and anxious affect.  The GAF was 40 on 
admission and 42 on discharge.  

The next evidence as to the extent of the PTSD disability 
comes from the September 2007 VA examination.  He was 
currently enrolled in a long term detoxification program.  
Prior to that he was homeless and separated from his wife 
while doing drugs.  He was now back home living with his 
wife.  He had not worked a regular job in 8 years.  The 
veteran recounted his Vietnam combat experiences.  He said 
that he had intrusive and recurring thoughts about combat and 
flashbacks.  He avoided crowds and startled easily.  His PTSD 
symptoms seemed more pronounced since he stopped using drugs 
over the past month.  He believed his opiate abuse was driven 
by his PTSD symptoms.  He generally felt nervous, did not get 
enough sleep, and had poor appetite.  He reported that he 
frequently got into arguments with people, especially co-
workers, and had lost jobs because of his irritability.  He 
ascribed all of these symptoms to his PTSD.  

On examination, there was evidence of weight loss and a 
somewhat unkempt appearance.  The veteran was polite, 
cooperative, coherent and relevant.  His affect was broad and 
his mood was euthymic.  He reported occasional depression.  
He did not report any thoughts of suicide, homicide, or panic 
symptoms.  He did report trouble sleeping at night.  He 
complained of short term memory impairment.  There were no 
auditory or visual hallucinations or delusional beliefs.  He 
did not display any circumlocution or circumstantiality in 
his speech.  His speech was coherent, relevant, and goal 
directed.  He was alert and oriented.  The diagnoses were 
PTSD, combat related, and opioid dependence, currently in 
remission.  The GAF was 51.  The examiner commented that the 
veteran presented with a moderately severe social and 
occupational impairment related to his PTSD.  His opioid 
dependence was currently under control.  

Conclusion

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  For the reasons discussed below, 
staged ratings are appropriate in this case.  

The current 30 percent rating contemplates a significant 
disability having occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks (weekly 
or less often), chronic sleep impairment, mild memory loss 
(such as forgetting names, directions, recent events).  

The evidence in this case falls into 3 groups.  The first 
group includes the report of the hospitalization in October 
2001 with GAF scores of 40 on admission and 50 on discharge.  
While the veteran has pointed to this as evidence of a higher 
disability, there is no competent evidence connecting this 
impairment to the service-connected PTSD.  Rather, the report 
itself links the impairment to the non-service-connected 
substance abuse.  The January 2002 psychosocial assessment had 
a GAF of 40, but did not distinguish the effects of PTSD from 
the polysubstance dependence, which was also diagnosed.  Thus, 
there is nothing in these early reports that would show that 
the service-connected PTSD by itself, exceeded the criteria 
for a 30 percent rating.  

The second group of evidence includes the 2002 and 2003 
clinical notes which have mild complaints and mild objective 
findings, and conclude with mild GAF scores.  Here, again, 
there is nothing in these early reports that would show that 
the service-connected PTSD by itself, exceeded the criteria 
for a 30 percent rating.  

Finally, the report of the VA hospitalization, beginning on 
January 8, 2004, shows a significant increase in PTSD 
symptomatology.  The veteran's complaints were extensive.  The 
objective findings increased over those noted in 2003.  The 
GAF score reflected a medical opinion that the disability had 
worsened.  While the hospitalization helped somewhat, there is 
no evidence that the symptoms ever returned to the pre-
hospitalization levels.  To the contrary, the September 2007 
VA examination indicated continued increased symptomatology.  
These increased symptoms more closely approximate the 
occupational and social impairment with reduced reliability 
and productivity that result in difficulty in establishing and 
maintaining effective work and social relationships and 
warrant a 50 percent rating.  

The competent medical evidence of record does not show that 
the service-connected PTSD approximates the criteria for a 70 
percent rating.  That is, during periods of substance abuse, 
that abuse may result in severe impairment, but the medical 
evidence does not show that the service-connected PTSD results 
in occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood.  Consequently, a rating in excess of 50 
percent is not warranted.  

Wounds

The veteran contends that his wound residuals have worsened.  

The service medical records show that the veteran was hit by 
fragments from a mortar shell, while serving in Vietnam in 
July 1968.  Wounds included the right leg and left foot.  
About 6 days after the initial injury, the right calf wound 
underwent delayed closure.  He had a fairly uneventful 
hospital course with progressive wound healing.  After 23 
days, he was found to be fit and returned to duty.  

During service, in October 1968, the veteran was seen for 
right leg complaints.  It was noted that he had a fragment 
wound to the lateral right proximal leg in July 1968 and had 
had symptomatic Osgood-Schlatter disease in the right knee at 
ages 17 and 18.  Physical examination showed a well-healed 
nontender scar on the lateral right leg.  There was a 
prominent tibial tubercle on the right, which was identified 
as an old Osgood-Schlatter residual.  It was nontender to the 
touch.  Hamstring and quadriceps strength was excellent.  
X-rays disclosed a retained fragment in the lateral posterior 
soft tissues.  It was non-symptomatic.  The impression was 
aching symptoms from Osgood-Schlatter's disease.  

On separation examination, in February 1970, it was noted 
that the veteran had shrapnel in the leg.  

The report of the February 1972 VA examination shows the 
veteran complained of weakness of the right leg from the knee 
down, with some loss of feeling and spasmodic loss of 
control.  He also complained that his left foot became sore 
after working or being on it for too long.  A X-ray study of 
the left foot revealed a small metallic foreign body in the 
soft tissues at the level of the 4th metatarsal, and a slight 
defect in the distal end of the 5th metatarsal, probably due 
to old trauma.  Examination disclosed a long, lateral scar on 
the right leg and a small pigmented scar on the left plantar 
aspect of the forefoot.  There was a normal range of motion 
in the joints and none of the scars were tender.  Diagnoses 
included symptomatic scars of the right lateral leg and left 
sole, sequelae of shell fragment wound; and retained metallic 
foreign body, soft tissues, left foot.  

Muscle disabilities will be evaluated under the following 
criteria:
(a)	An open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations 
such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  
(b)	A through-and-through injury with muscle 
damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  
(c)	For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of 
movement.  
(d)	Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall 
be classified as slight, moderate, moderately 
severe or severe as follows:
(1)  Slight disability of muscles.
(i)	Type of injury.  Simple wound of muscle 
without debridement or infection.  
(ii)	History and complaint.  Service department 
record of superficial wound with brief treatment 
and return to duty.  Healing with good functional 
results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this 
section.  
(iii)	Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired 
tonus.  No impairment of function or metallic 
fragments retained in muscle tissue.  
(2)  Moderate disability of muscles. 
(i)	Type of injury.  Through and through or deep 
penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.
(ii)	History and complaint.  Service department 
record or other evidence of in-service treatment 
for the wound.  Record of consistent complaint of 
one or more of the cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of 
this section, particularly lowered threshold of 
fatigue after average use, affecting the particular 
functions controlled by the injured muscles.  
(iii)	Objective findings.  Entrance and (if 
present) exit scars, small or linear, indicating 
short track of missile through muscle tissue.  Some 
loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the 
sound side.  
(3)  Moderately severe disability of muscles.
(i)	Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.
(ii)	History and complaint.  Service department 
record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in 
paragraph (c) of this section and, if present, 
evidence of inability to keep up with work 
requirements.
(iii)	Objective findings.  Entrance and (if 
present) exit scars indicating track of missile 
through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive 
evidence of impairment.
(4)  Severe disability of muscles
(i)	Type of injury.  Through and through or deep 
penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.
(ii)	History and complaint.  Service department 
record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in 
paragraph (c) of this section, worse than those 
shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with 
work requirements.
(iii)	Objective findings.  Ragged, depressed 
and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side 
indicate severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability:
(A)	X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and 
explosive effect of the missile.
(B)	Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true 
skin covering in an area where bone is normally 
protected by muscle.
(C)	Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.
(D)	Visible or measurable atrophy.
(E)	Adaptive contraction of an opposing group of 
muscles.  
(F)	Atrophy of muscle groups not in the track of 
the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.
(G)	Induration or atrophy of an entire muscle 
following simple piercing by a projectile.
38 C.F.R. § 4.56.  

Shell Fragment Wound in the Left Foot With a Retained Body in 
Muscle Group X, Currently Rated as 10 Percent Disabling

Muscle Group X, the intrinsic muscles of the foot, function 
in movement of the forefoot and toes and propulsion thrust in 
walking.  The plantar muscles are: (1) flexor digitorum 
brevis; (2) abductor hallucis; (3) abductor digiti minimi; 
(4) quadratus plantae; (5) lumbricales; (6) flexor hallucis 
brevis; (7) adductor hallucis; (8) flexor digiti minimi 
brevis; and (9) dorsal and plantar interossei.  Other 
important plantar structures are: Plantar aponeurosis, long 
plantar and calcaneonavicular ligament, tendons of posterior 
tibial, peroneus longus, and long flexors of great and little 
toes.  Plantar muscle injury will be rated as 30 percent 
disabling where severe, 20 percent disabling where 
moderately severe, 10 percent disabling where moderate and 
noncompensable where slight.  The dorsal muscles are: 
(1) Extensor hallucis brevis; and (2) extensor digitorum 
brevis.  Other important dorsal structures are: cruciate, 
crural, deltoid, and other ligaments; tendons of long 
extensors of toes and peronei muscles.  Dorsal muscle injury 
will be rated as 20 percent disabling where severe, 10 
percent disabling where moderately severe, 10 percent 
disabling where moderate and noncompensable where slight.  
38 C.F.R. Part 4, Code 5310 (2007).   

A summary shows that the veteran went to a private hospital 
in June 2001 with complaints of pain in both feet.  He 
acknowledged that he had been walking around with wet feet.  
There was swelling on the plantar aspects of both feet and 
they were sensitive to light touch.  An acute trench foot was 
diagnosed.  There was no finding of wound residuals.  

On VA examination in January 2002, the veteran complained 
that his left foot had pain and cramping, off and on.  
Examination of the left foot revealed a mild flatfoot 
deformity.  There was no other deformity or swelling.  The 
skin was healthy.  The toes were straight and nontender.  
There was a small ? inch diameter scar over the distal part 
of the sole.  The scar was mildly dark and not tender.  There 
was no neurovascular involvement.  The ankle pulse was 
palpable.  The diagnosis was history of shrapnel injury of 
the left foot with status post residual scar and retained 
ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In a 
March 2002 decision, the RO granted service connection for 
PTSD, assigning a 30 percent disability rating; and continued 
10 percent ratings each for a shell fragment wound in the 
left foot with a retained body in Muscle Group X, and for a 
shell fragment wound in the right leg with a moderate injury 
to Muscle Group XI.  The veteran appealed the ratings.  

In February 2007, the Board remanded the case for medical 
examination and an opinion.  The requested development has 
been accomplished and the Board proceeds with its review of 
the appeal.  


FINDINGS OF FACT

1.  Prior to the veteran's hospitalization on January 8, 
2004, his service-connected PTSD was manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal).  

2.  As of his hospital admission on January 8, 2004, the 
veteran's service-connected PTSD was manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as being depressed and 
isolated, having sleep problems with nightmares, experiencing 
paranoia, being hypervigilant, having anxiety, experiencing 
flashbacks, having difficulty controlling anger, and having 
intrusive thoughts, and exhibiting a depressed mood and 
anxious affect; all resulting in difficulty in establishing 
and maintaining effective work and social relationships.  

3.  The service-connected shell fragment wound in the left 
foot with a retained body in Muscle Group X, is manifested by 
a small retained metal fragment, without evidence of muscle 
loss or impairment of muscle function.  

4.  The service-connected shell fragment wound in the right 
leg with injury to Muscle Group XI, is manifested by a small 
retained metal fragment in the soft tissues behind the knee, 
a 6 inch surgical scar near the upper lateral part of the leg 
and a small-muscle hernia in the fascia.  There are no 
adhesions or impairments in the functioning of joints, 
muscles or tendons.    


CONCLUSIONS OF LAW

1.  Prior to January 8, 2004, the criteria for a rating in 
excess of 30 percent were not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including 
§ 4.7 and Code 9411 (2007).  

2.  As of January 8, 2004, the criteria for a 50 percent 
rating, and not in excess thereof, for PTSD, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 9411 (2007).  

3.  The criteria for a rating in excess of 10 percent for a 
shell fragment wound in the left foot with a retained body in 
Muscle Group X, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.55 and Code 5310 (2007).  

4.  The criteria for a rating in excess of 10 percent for a 
shell fragment wound in the right leg with a moderate injury 
to Muscle Group XI, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.55 and Code 5311 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in February 2007 that fully 
addressed all notice elements and was sent before the claim 
was readjudicated by way of a supplemental statement of the 
case in January 2008.  The letter informed the appellant of 
what evidence was required to substantiate the claims and of 
the appellant's and VA's respective duties for obtaining 
evidence.  

The information required by the United States Court of 
Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), was not furnished until January 
2008.  Nevertheless, the veteran was not prejudiced.  In 
granting service connection, the RO assigned the date the 
claim was received as the effective date and that is the 
earliest possible effective date provided by law.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b).  The veteran had 
actual knowledge of his right to appeal for a higher rating 
and he did so.  

Duty to Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA clinical 
records, as well as medical examination reports and medical 
opinions.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Ratings

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

PTSD, Currently Rated as 30 Percent Disabling

The General Rating Formula for Mental Disorders, including 
PTSD, is:                        

*	Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own 
name...............................................................................
......100 percent; 
*	Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.............................................................70 
percent; 
*	Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.........................................................50 percent; 
*	Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent 
events)..............................................................................30 
percent; 
*	Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by 
continuous 
medication.....................................................
............................10 percent; 
*	A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous 
medication.......................................................
...0 percent. 
38 C.F.R. § 4.130, Code 9411.  

In March 2002, the RO granted service connection for PTSD and 
assigned a 30 percent rating.  In his appeal, the veteran 
responded that the RO should have given greater weight to GAF 
scores of 40 on outpatient examination, and 40 and 50 on 
hospitalization, than to the 61 on the compensation 
examination.  The global assessment of functioning (GAF) is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  

A GAF from 61 to 70 indicates some mild symptoms, (e.g., 
depressed mood and mild insomnia); or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF from 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks); or moderate difficulty in social, 
occupational, or school functioning (e.g. few friends, 
conflicts with co-workers).  A GAF of 41 to 50 is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting); or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  DSM-IV, at 32; 
and see Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

Review of the record shows that while the RO may not have 
accorded the lower GAF scores the weight the veteran felt 
they should have, this evidence is in the record and was 
considered by the RO.  

The veteran was hospitalized at a VA Medical Center in 
October 2001.  The GAF was 40 on admission and 50 on 
discharge.  Diagnoses were opiate dependence, alcohol abuse, 
and substance induced mood disorder.  His physical problems 
were chronic headaches and right rib tenderness.  
Psychosocial and environmental problems were homelessness, 
unemployment, and interpersonal problems.  There is no 
indication in the hospital report that PTSD played any role 
in this hospitalization.  The use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation is to be 
avoided.  38 C.F.R. § 4.14 (2007).  Thus, the GAF scores 
related to the veteran's substance abuse and the October 2001 
hospitalization is not a basis for increased compensation.  

The veteran had an extensive psychosocial assessment in 
January 2002.  He complained of sleep dysfunction and 
frightening dreams at night.  He reported waking scared and 
in a sweat.  He had a long history of heroine and alcohol 
use, although he had been free of them for 120 days.  He had 
a hard time keeping a job because of sleep problems and he 
had difficulty sticking to any project.  Mental health status 
findings were that the veteran was alert, oriented, coherent, 
and organized.  There were no delusions or hallucinations.  
There was no evidence of suicidal or homicidal ideation.  He 
expressed motivation for PTSD treatment.  The examiner 
diagnosed PTSD as well as polysubstance dependence in partial 
remission.  The GAF was 40.  Since the examiner did not 
distinguish the effects of the PTSD from those of the non-
service-connected substance abuse and the objective mental 
health status findings were essentially normal, this GAF 
score does not provide evidence that a higher rating is 
warranted.  

The veteran had an initial evaluation for PTSD in January 
2002.  His history was reviewed.  He had worked for a 
railroad, heating and cooling company, and in construction.  
He had been fired from several jobs due to increased 
tardiness and absences.  He currently had been working for a 
construction company part-time for 2 weeks.  He discussed his 
combat experiences.  His current symptoms included recurrent 
distressing recollections of events in Vietnam, recurrent 
distressing dreams, feelings of detachment and estrangement 
from others, difficulty managing feelings of guilt, 
difficulty falling and staying asleep, hypervigilence, and an 
exaggerated startle response.  Legal entanglements were 
detailed.  His long history of substance abuse included 
heroin, alcohol, and cocaine, but he maintained sobriety 
since September 2001.  He reported a depressed mood, 
concentration problems, insomnia, chronic fatigue, loss of 
interest in being with others, difficulty trusting people, 
and nightmares associated with Vietnam.  

On mental status examination, the veteran was found to be 
oriented.  Insight appeared to be fair.  Formal operational 
judgment and problem solving skills appeared fair to good.  
Objectively, he was cooperative and alert.  He was somewhat 
untidy in appearance.  He had a pleasant facial expression, 
erect posture, and normal gait.  Motor activity was grossly 
within normal limits.  Speech was spontaneous and progressed 
unremarkably.  His mood was normal and his affect was 
appropriate.  Perception appeared normal.  He was alert and 
oriented.  Memory was largely unimpaired.  General knowledge 
was consistent with his education.  His industrial 
adaptability seemed fair to good.  Diagnoses were combat 
related PTSD (chronic) and polysubstance dependence (in 
partial sustained remission).  The GAF was 61.  The veteran 
argues that this GAF score dos not reflect the extent of his 
disability, but does not identify any defect in the report or 
underlying examination.  Review of the report shows that it 
reflects a very thorough and detailed examination.  The GAF 
score of 61 is consistent with the essentially normal 
objective findings on the examination, so the Board finds no 
reason not to accept this competent medical opinion as to the 
extent of the functional impairment.  

The subsequent clinical notes reflect mild abnormalities.  In 
February 2002, the veteran's mood was dysphoric and no other 
abnormalities were noted.  In March 2002, he reported 
episodic flashbacks and trouble falling asleep and staying 
asleep.  Objective findings were normal, with a euthymic 
mood.  The diagnoses were depressive disorder, not otherwise 
specified (NOS), alcohol dependence, opioid dependence and 
PTSD.  The GAF was 60.  In April 2002, the veteran told of a 
recent argument with his employer and moving due to an 
electrical fire in his home.  Mental status findings were 
normal except for an anxious mood.  The assessment was 
adjustment disorder with anxiety, opioid dependence in early 
remission, alcohol abuse in full remission, and PTSD.  The 
GAF was 60 to 51, moderate symptoms.  

The veteran returned a week later, in April 2002, reporting 
that he was depressed.  Stressors included moving, financial 
troubles, and conflict with his employer.  His sleep was 
poor.  He reported nightmares of his experiences in Vietnam.  
On mental status examination, his mood was mildly depressed 
with a reactive affect.  Thought content was positive for 
nightmares.  There were guilt feelings.  Diagnoses were 
opiate dependence and alcohol abuse, in early full remission; 
depressive disorder, not otherwise specified; and PTSD.  
There was no opinion as to a GAF score.  

In July 2002, the veteran reported that he was very stressed 
and depressed about his lack of employment.  He felt anxious 
and ready to explode.  He was preoccupied by a lack of sleep.  
He had seen a Vietnam related movie, which exacerbated his 
dreams and disrupted his sleep.  On mental status 
examination, his mood was depressed with a reactive affect.  
There were no other objective findings or assessment of 
functional impairment.  

A psychiatric progress note, dated in December 2002 shows the 
veteran had remained clean and sober.  He was in a work study 
program.  He still had a disturbed sleep pattern.  Mental 
status findings were normal with a euthymic mood.  The 
assessment was opiate dependence in full sustained remission 
and PTSD.  There was no assessment of functional impairment.  

A March 2003 psychiatric progress note, reflects that the 
veteran felt more stressed.  He enjoyed his work at the Vet 
Center, but found school work hard.  Mental status findings 
were normal with a euthymic mood.  The assessment was opioid 
dependence and PTSD.  The GAF was 65.  

On January 8, 2004, the veteran was hospitalized at a VA 
medical center for inpatient treatment of his PTSD.  He 
complained of being depressed, isolating himself, having 
sleep problems with nightmares, experiencing paranoia, being 
hypervigilant, having anxiety, experiencing flashbacks, 
having difficulty controlling anger, and having intrusive 
thoughts.  He had used alcohol a week earlier and snorted 
cocaine 4 days earlier.  On mental status examination, he had 
a depressed mood and anxious affect.  The GAF was 40 on 
admission and 42 on discharge.  

The next evidence as to the extent of the PTSD disability 
comes from the September 2007 VA examination.  He was 
currently enrolled in a long term detoxification program.  
Prior to that he was homeless and separated from his wife 
while doing drugs.  He was now back home living with his 
wife.  He had not worked a regular job in 8 years.  The 
veteran recounted his Vietnam combat experiences.  He said 
that he had intrusive and recurring thoughts about combat and 
flashbacks.  He avoided crowds and startled easily.  His PTSD 
symptoms seemed more pronounced since he stopped using drugs 
over the past month.  He believed his opiate abuse was driven 
by his PTSD symptoms.  He generally felt nervous, did not get 
enough sleep, and had poor appetite.  He reported that he 
frequently got into arguments with people, especially co-
workers, and had lost jobs because of his irritability.  He 
ascribed all of these symptoms to his PTSD.  

On examination, there was evidence of weight loss and a 
somewhat unkempt appearance.  The veteran was polite, 
cooperative, coherent and relevant.  His affect was broad and 
his mood was euthymic.  He reported occasional depression.  
He did not report any thoughts of suicide, homicide, or panic 
symptoms.  He did report trouble sleeping at night.  He 
complained of short term memory impairment.  There were no 
auditory or visual hallucinations or delusional beliefs.  He 
did not display any circumlocution or circumstantiality in 
his speech.  His speech was coherent, relevant, and goal 
directed.  He was alert and oriented.  The diagnoses were 
PTSD, combat related, and opioid dependence, currently in 
remission.  The GAF was 51.  The examiner commented that the 
veteran presented with a moderately severe social and 
occupational impairment related to his PTSD.  His opioid 
dependence was currently under control.  

Conclusion

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  For the reasons discussed below, 
staged ratings are appropriate in this case.  

The current 30 percent rating contemplates a significant 
disability having occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks (weekly 
or less often), chronic sleep impairment, mild memory loss 
(such as forgetting names, directions, recent events).  

The evidence in this case falls into 3 groups.  The first 
group includes the report of the hospitalization in October 
2001 with GAF scores of 40 on admission and 50 on discharge.  
While the veteran has pointed to this as evidence of a higher 
disability, there is no competent evidence connecting this 
impairment to the service-connected PTSD.  Rather, the report 
itself links the impairment to the non-service-connected 
substance abuse.  The January 2002 psychosocial assessment had 
a GAF of 40, but did not distinguish the effects of PTSD from 
the polysubstance dependence, which was also diagnosed.  Thus, 
there is nothing in these early reports that would show that 
the service-connected PTSD by itself, exceeded the criteria 
for a 30 percent rating.  

The second group of evidence includes the 2002 and 2003 
clinical notes which have mild complaints and mild objective 
findings, and conclude with mild GAF scores.  Here, again, 
there is nothing in these early reports that would show that 
the service-connected PTSD by itself, exceeded the criteria 
for a 30 percent rating.  

Finally, the report of the VA hospitalization, beginning on 
January 8, 2004, shows a significant increase in PTSD 
symptomatology.  The veteran's complaints were extensive.  The 
objective findings increased over those noted in 2003.  The 
GAF score reflected a medical opinion that the disability had 
worsened.  While the hospitalization helped somewhat, there is 
no evidence that the symptoms ever returned to the pre-
hospitalization levels.  To the contrary, the September 2007 
VA examination indicated continued increased symptomatology.  
These increased symptoms more closely approximate the 
occupational and social impairment with reduced reliability 
and productivity that result in difficulty in establishing and 
maintaining effective work and social relationships and 
warrant a 50 percent rating.  

The competent medical evidence of record does not show that 
the service-connected PTSD approximates the criteria for a 70 
percent rating.  That is, during periods of substance abuse, 
that abuse may result in severe impairment, but the medical 
evidence does not show that the service-connected PTSD results 
in occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood.  Consequently, a rating in excess of 50 
percent is not warranted.  

Wounds

The veteran contends that his wound residuals have worsened.  

The service medical records show that the veteran was hit by 
fragments from a mortar shell, while serving in Vietnam in 
July 1968.  Wounds included the right leg and left foot.  
About 6 days after the initial injury, the right calf wound 
underwent delayed closure.  He had a fairly uneventful 
hospital course with progressive wound healing.  After 23 
days, he was found to be fit and returned to duty.  

During service, in October 1968, the veteran was seen for 
right leg complaints.  It was noted that he had a fragment 
wound to the lateral right proximal leg in July 1968 and had 
had symptomatic Osgood-Schlatter disease in the right knee at 
ages 17 and 18.  Physical examination showed a well-healed 
nontender scar on the lateral right leg.  There was a 
prominent tibial tubercle on the right, which was identified 
as an old Osgood-Schlatter residual.  It was nontender to the 
touch.  Hamstring and quadriceps strength was excellent.  
X-rays disclosed a retained fragment in the lateral posterior 
soft tissues.  It was non-symptomatic.  The impression was 
aching symptoms from Osgood-Schlatter's disease.  

On separation examination, in February 1970, it was noted 
that the veteran had shrapnel in the leg.  

The report of the February 1972 VA examination shows the 
veteran complained of weakness of the right leg from the knee 
down, with some loss of feeling and spasmodic loss of 
control.  He also complained that his left foot became sore 
after working or being on it for too long.  A X-ray study of 
the left foot revealed a small metallic foreign body in the 
soft tissues at the level of the 4th metatarsal, and a slight 
defect in the distal end of the 5th metatarsal, probably due 
to old trauma.  Examination disclosed a long, lateral scar on 
the right leg and a small pigmented scar on the left plantar 
aspect of the forefoot.  There was a normal range of motion 
in the joints and none of the scars were tender.  Diagnoses 
included symptomatic scars of the right lateral leg and left 
sole, sequelae of shell fragment wound; and retained metallic 
foreign body, soft tissues, left foot.  

Muscle disabilities will be evaluated under the following 
criteria:
(a)	An open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations 
such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  
(b)	A through-and-through injury with muscle 
damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  
(c)	For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of 
movement.  
(d)	Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall 
be classified as slight, moderate, moderately 
severe or severe as follows:
(1)  Slight disability of muscles.
(i)	Type of injury.  Simple wound of muscle 
without debridement or infection.  
(ii)	History and complaint.  Service department 
record of superficial wound with brief treatment 
and return to duty.  Healing with good functional 
results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this 
section.  
(iii)	Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired 
tonus.  No impairment of function or metallic 
fragments retained in muscle tissue.  
(2)  Moderate disability of muscles. 
(i)	Type of injury.  Through and through or deep 
penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.
(ii)	History and complaint.  Service department 
record or other evidence of in-service treatment 
for the wound.  Record of consistent complaint of 
one or more of the cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of 
this section, particularly lowered threshold of 
fatigue after average use, affecting the particular 
functions controlled by the injured muscles.  
(iii)	Objective findings.  Entrance and (if 
present) exit scars, small or linear, indicating 
short track of missile through muscle tissue.  Some 
loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the 
sound side.  
(3)  Moderately severe disability of muscles.
(i)	Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.
(ii)	History and complaint.  Service department 
record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in 
paragraph (c) of this section and, if present, 
evidence of inability to keep up with work 
requirements.
(iii)	Objective findings.  Entrance and (if 
present) exit scars indicating track of missile 
through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive 
evidence of impairment.
(4)  Severe disability of muscles
(i)	Type of injury.  Through and through or deep 
penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.
(ii)	History and complaint.  Service department 
record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in 
paragraph (c) of this section, worse than those 
shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with 
work requirements.
(iii)	Objective findings.  Ragged, depressed 
and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side 
indicate severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability:
(A)	X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and 
explosive effect of the missile.
(B)	Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true 
skin covering in an area where bone is normally 
protected by muscle.
(C)	Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.
(D)	Visible or measurable atrophy.
(E)	Adaptive contraction of an opposing group of 
muscles.  
(F)	Atrophy of muscle groups not in the track of 
the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.
(G)	Induration or atrophy of an entire muscle 
following simple piercing by a projectile.
38 C.F.R. § 4.56.  

Shell Fragment Wound in the Left Foot With a Retained Body in 
Muscle Group X, Currently Rated as 10 Percent Disabling

Muscle Group X, the intrinsic muscles of the foot, function 
in movement of the forefoot and toes and propulsion thrust in 
walking.  The plantar muscles are: (1) flexor digitorum 
brevis; (2) abductor hallucis; (3) abductor digiti minimi; 
(4) quadratus plantae; (5) lumbricales; (6) flexor hallucis 
brevis; (7) adductor hallucis; (8) flexor digiti minimi 
brevis; and (9) dorsal and plantar interossei.  Other 
important plantar structures are: Plantar aponeurosis, long 
plantar and calcaneonavicular ligament, tendons of posterior 
tibial, peroneus longus, and long flexors of great and little 
toes.  Plantar muscle injury will be rated as 30 percent 
disabling where severe, 20 percent disabling where 
moderately severe, 10 percent disabling where moderate and 
noncompensable where slight.  The dorsal muscles are: 
(1) Extensor hallucis brevis; and (2) extensor digitorum 
brevis.  Other important dorsal structures are: cruciate, 
crural, deltoid, and other ligaments; tendons of long 
extensors of toes and peronei muscles.  Dorsal muscle injury 
will be rated as 20 percent disabling where severe, 10 
percent disabling where moderately severe, 10 percent 
disabling where moderate and noncompensable where slight.  
38 C.F.R. Part 4, Code 5310 (2007).   

A summary shows that the veteran went to a private hospital 
in June 2001 with complaints of pain in both feet.  He 
acknowledged that he had been walking around with wet feet.  
There was swelling on the plantar aspects of both feet and 
they were sensitive to light touch.  An acute trench foot was 
diagnosed.  There was no finding of wound residuals.  

On VA examination in January 2002, the veteran complained 
that his left foot had pain and cramping, off and on.  
Examination of the left foot revealed a mild flatfoot 
deformity.  There was no other deformity or swelling.  The 
skin was healthy.  The toes were straight and nontender.  
There was a small ? inch diameter scar over the distal part 
of the sole.  The scar was mildly dark and not tender.  There 
was no neurovascular involvement.  The ankle pulse was 
palpable.  The diagnosis was history of shrapnel injury of 
the left foot with status post residual scar and retained 
foreign body.  

On VA muscle examination in October 2004, the veteran 
complained of cramps in his left foot and difficulty walking.  
Examination of the left foot showed it was plantigrade.  
There was no swelling, edema, or deformity.  There was a 
small pinpoint scar on the sole, near the 4th metatarsal.  
The skin was healthy and there were no adhesions or 
tenderness.  X-rays disclosed metal fragments in the soft 
tissue of the sole of the foot, near the 4th metatarsal.  
There was no evidence of arthritis.  The diagnosis was 
retained metal particle in the soft tissues of the left foot; 
no evidence of arthritis in the foot.  

The veteran's feet were again examined by VA in August 2007.  
The claims folder was available and was reviewed.  He 
reported occasional cramps and tightness in the left foot.  
He had no trouble walking or standing.  It did not affect 
work or activities of daily living.  On examination there was 
a normal heel-toe gait.  Heel and toe walking were 
satisfactory and tandem walking was normal.  The left foot 
was plantigrade with a normal arch.  The toes were straight.  
The skin was healthy, without swelling or edema.  There were 
no scars visible on the dorsum of the feet.  There was no 
tenderness.  Toe extension and flexion were normally 
performed and power was 5/5.  Achilles tendon and heel were 
neutral.  There was no pain on manipulation of the foot.  
There was a small pinpoint scar near the sole of the foot.  
X-rays of the left foot revealed a small metal fragment in 
the soft tissue, near the sole of the foot.  The diagnosis 
was normal left foot with a small metal fragment embedded in 
the soft tissues of the foot.  

The examiner commented that the left foot did not show any 
dysfunction with propulsion thrust in walking.  All muscles 
of Group X acted normally.  Tendons of the posterior tibial, 
peroneus longus, and long flexors of the great toes and 
little toes were functioning normally.  Flexion of the toes, 
stabilization of the arch and flexion of the affected muscles 
were all within normal limits.  There was no additional 
limitation of motion due to pain, fatigue, weakness, lack of 
endurance or repetitive use.  There was no impairment of 
daily occupational activities due to the service-connected 
disability.  

Conclusion

The current 10 percent rating is appropriate for a moderate 
muscle injury with a small retained metallic fragment.  The 
next higher rating would require a moderately severe injury 
of the plantar muscles with objective evidence of muscle 
damage, such as loss of deep fascia, loss of muscle 
substance, or loss of normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side would demonstrate positive evidence 
of impairment.  In this case, the examinations of the left 
foot have repeatedly shown that there are no discernable 
muscle deficits, either in palpable muscle damage or muscle 
function.  While the veteran may feel that his foot wound 
symptoms warrant a higher rating, the objective findings of 
the trained medical professionals are significantly more 
probative and show by a preponderance of evidence that the 
service-connected foot wound residuals are not more than 
moderate and do not approximate any applicable criteria for a 
rating in excess of the current 10 percent rating.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

The Board has considered the issues raised by the Court in 
Hart v. Mansfield, 21 Vet. App. 505 (2007) and whether staged 
ratings should be assigned.  We conclude that the left foot 
wound has not significantly changed and uniform rating is 
appropriate in this case.  At no time during the rating 
period has the disability exceeded the criteria for a 10 
percent rating.  

Shell Fragment Wound in the Right Leg with Injury to Muscle 
Group XI, 
Currently Rated as 10 Percent Disabling

Injury to Muscle Group XI, the posterior and lateral crural 
muscles; the muscles of the calf, will be rated as 30 
percent disabling where severe, 20 percent disabling where 
moderately severe, 10 percent disabling where moderate and 
noncompensable where slight.  38 C.F.R. Part 4, Code 5311 
(2007).   

The veteran was seen at a private hospital, in September 
2001, for a right knee sprain.  He stated that his knee gave 
out.  His history of a knee wound in service was noted.  

On VA examination in January 2002, the veteran reported a 
throbbing pain in his right leg and occasionally his feet 
gave out.  Examination of the right leg showed that it was 
normally aligned, without any deformity.  There was a 6 inch 
long surgical scar on the lateral side of the leg, over the 
peroneal area.  It was nontender and there were no adhesions.  
There was some tissue loss, but no muscle hernia.  A defect 
in the deep fascia could be felt.  Neurovascular status was 
normal.  Ankle movement was strong and powerful.  The veteran 
complained of pain on the back of his right knee.  The knee 
was stable, without effusion, swelling, tenderness, or 
limitation of motion.  The diagnosis was history of shrapnel 
injury, right leg, with residual scar as well as retained 
foreign body.  

A VA neurology clinic note of July 2002 shows complaints of 
right leg cramps.  The veteran's gait was normal.  Inspection 
and assessment of the veteran's range of motion, stability, 
muscle strength, and tone revealed no abnormalities.  

A note dated in August 2002 reflects complaints of cramps in 
the right leg and intermittent throbbing pain in the calf and 
shin; examination findings were normal.  In a September 2002 
note, it was recorded that the veteran complained of right 
knee pain.  On examination, he was not in distress and there 
was no swelling, deformity, or limitation of motion.  There 
was crepitus in both knees.  In October 2002, there was 
tenderness over the right medial joint line but ligament 
examination was normal.  The crepitus on movement was 
described as "few."  There was a normal range of motion.  
The scar of old surgery for a wound was noted.  

A VA orthopedic clinic note, dated in December 2002, shows 
the veteran complained of cramps in his right leg as well as 
right knee pain with occasional swelling and locking.  
Examination showed the right medial joint line to be tender 
with varus stress and nontender to valgus stress.  Slight 
crepitus was noted on movement but the range of motion was 
normal.  Extension went to 0 degrees and flexion went to 120 
degrees.  There was some laxity with the anterior drawer 
sign.  Lachman's sign was negative.  There was an old healed 
surgical scar.  X-rays showed a fragment along the 
posteriolateral aspect of the knee in the popliteal region.  
There were no significant productive or erosive lesions or 
intrinsic bony abnormality.  It was recommended that the 
veteran use a cane for walking due to some laxity and 
occasional giving out.  

On VA joints examination, in January 2003, the veteran 
reported occasional cramps in the right calf and sometimes 
throbbing on the back of his right knee.  Examination of the 
knee showed mild tenderness over the patella.  There was no 
swelling, effusion, joint line tenderness, crepitation, 
instability, limitation of motion or weakness.  There was a 6 
inch long wound scar on the lateral side of the right leg.  
It was a combination of a wound and surgical scar.  The 
proximal part of the scar was surgical and nontender.  There 
were no adhesions.  The distal scar was tender to palpation.  
There was a large fascial defect and muscle hernia of Muscle 
Group XI.  There was tenderness on deep palpation.  
Neurovascular status was satisfactory.  Ankle motion was 
full, without complaints.  The diagnosis was history of right 
leg muscle injury from shrapnel; currently there is a long 
residual scar with fascial defect and muscle hernia on the 
right leg.  The examiner commented that there was a normal 
right knee joint from the orthopedic point of view.  There 
was a metallic foreign particle in the popliteal area of the 
right knee far away from the bony structure.  There was no 
evidence of knee arthritis as determined from the examination 
and X-rays.  

An April 2003 VA rheumatology clinic note recites the 
veteran's complaints of cramping pain in the right knee, leg 
and foot.  There was a full range of lower extremity motion 
with strength preserved.  Crepitus was noted on the right.  

In June 2003, it was noted that the right knee was not 
swollen or inflamed.  Seven stitches were removed from the 
right knee.  Later that month, a neurology resident reported 
that examination of the veteran's gait and station, range of 
motion, stability, muscle strength and tone, revealed no 
acute abnormality.  

In March 2004, the veteran complained of chronic knee pain, 
with a fall that day.  There was mild, 2+ tenderness of the 
right knee joint.  The veteran was able to ambulate and bear 
weight.  Range of motion was 2+ without swelling.  

March 2004 X-rays revealed a radiopaque metallic foreign body 
in the posterior lateral aspect of the soft tissues of the 
knee.  There was no evidence of any fracture or dislocation.  
No other bony erosive changes or joint effusions were seen.  

In May 2004, the veteran reported that he had twisted his 
previously injured right knee.  There was tenderness at the 
right knee.  He was able to bear weight and there was no 
swelling or effusion.  The range of motion was 3+ and 
painful.  

On VA muscle examination in October 2004, the veteran 
complained of throbbing pain near the right knee and upper 
leg.  Sometimes the pain was acute and 10/10.  The right knee 
had throbbing pain.  Examination of the right leg and knee 
disclosed normal alignment without deformity.  There was a 
scar measuring about 21/2 inches by 1/2 inch on the lateral side 
of the mid-leg.  It was normal skin color with a smooth 
surface.  There were no adhesions.  There was a fascial 
defect producing some tissue loss and a small muscle hernia 
through the defect.  The leg had normal sensation and 
neurovascular status was intact.  The tendons were intact and 
ankle motion was satisfactory.  There was a 6 inch long 
superficial scar along the side of the previous wound, which 
was skin deep, without any tenderness or adhesions.  The 
right knee had no effusion or swelling.  Ligaments were 
stable and the range of motion was from 0 to 130 degrees 
without complaint.  X-rays disclosed metal fragments in the 
posterolateral side of the soft tissue at the right knee.  
There was no evidence of arthritis and the X-rays of the 
right leg were otherwise normal.  The diagnosis was retained 
metal particle in the soft tissues of the right knee; no 
evidence of arthritis in the right knee joint.  

The veteran was again examined by VA in August 2007.  The 
claims folder was available and was reviewed.  He reported 
pain around the upper part of the right leg and knee.  The 
right leg had tingling below the joint line.  His gait was 
good except for a minor limp.  He had no trouble walking or 
standing.  It did not affect work or activities of daily 
living.  On examination there was a normal heel-toe gait.  
Heel and toe walking were satisfactory and tandem walking was 
normal.  The right leg was normal in appearance.  There was 
normal alignment, without discoloration or swelling.  There 
was a 6 inch surgical scar near the upper lateral part of the 
leg.  There were no adhesions.  The upper part of the scar 
was wider, measuring 21/2 inches by ? inch.  There was a small-
muscle hernia noted in the fascia.  Right knee action, active 
and passive, was full, 0 to 130 degrees, without any pain and 
the power was 5/5.  The right ankle had a full range of 
motion and power.  There was no weakness in plantar flexion 
of the foot.  There was no evidence of neuropathy in the 
right foot or leg.  X-rays revealed a small metal fragment 
near the posterolateral part of the soft tissue.  There was 
no arthritis.  The diagnoses were normal right knee joint 
with small metal fragment in the soft tissues posteriorly; no 
evidence of post traumatic arthritis; and status post 
shrapnel injury, right leg with retained metal fragment in 
the soft tissue, long fascial scar with small defect and 
muscle hernia; no evidence of dysfunction of the right leg.  
The examiner commented that all the muscles of Group XI of 
the right leg failed to reveal severe dysfunction with 
propulsion and plantar flexion of the foot.  Flexion of the 
toes, stabilization of the arch, flexion of the knees, and 
affected muscles were all within normal limits.  However, 
there was a small fascial defect with a small muscle hernia 
near the proximal part of the leg due to surgical 
intervention.  There was no additional limitation of motion 
due to pain, fatigue, weakness, lack of endurance or 
repetitive use.  There was no impairment of daily 
occupational activities due to the service-connected 
disability.  

Conclusion

The current 10 percent rating is appropriate for a moderate 
muscle injury with a small retained metallic fragment and 
some loss of deep fascia, loss of muscle substance, or 
impairment of muscle tonus or power.  The next higher rating 
would require a moderately severe injury with objective 
evidence of more extensive muscle damage, such as loss of 
deep fascia, loss of muscle substance, or loss of normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance compared with sound side would 
demonstrate positive evidence of impairment.  In this case, 
the examinations of the right leg have repeatedly shown that 
there is some loss of deep fascia and loss of muscle 
substance consistent with a moderate injury.  However, the 
medical reports also show that the muscle damage is limited 
and does not approximate the more extensive deficits 
associated with a moderately severe injury.  More 
importantly, testing has not shown the positive impairment, 
such as loss of strength or endurance, which is indicative of 
a moderately severe injury.  Here, again, the findings of the 
trained medical professionals provide a preponderance of 
evidence which establishes that the right leg wound residuals 
do not approximate the criteria for a higher evaluation.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.

The Board has considered the issues raised by the Court in 
Hart and whether staged ratings should be assigned.  We 
conclude that the right leg wound has not significantly 
changed and uniform rating is appropriate.  At no time during 
the rating period has the disability exceeded the criteria 
for a 10 percent rating.  

Other Criteria and Extraschedular Rating

For each disability considered here, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2007) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. §  
3.321(b)(1) (2007).  In this regard, the Board finds that 
there has been no showing by the veteran that this service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A rating in excess of 30 percent for post-traumatic stress 
disorder (PTSD) is denied prior to January 8, 2004.  

A 50 percent rating for post-traumatic stress disorder (PTSD) 
is granted, effective January 8, 2004, subject to the law and 
regulations governing the payment of monetary awards.  

A disability rating in excess of 10 percent for a shell 
fragment wound in the left foot with a retained body in 
Muscle Group X, is denied.  

A disability rating in excess of 10 percent for a shell 
fragment wound in the right leg with a moderate injury to 
Muscle Group XI, is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


